DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in parent Application 15/509,485 has been reviewed.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because the expression “a pitch angle between an axis perpendicular to the longitudinal axis of the transporter” is incomplete in that the word “between” logically requires an association with at least two parts/things. In the instant case of claim 13, a referencing to a second part is not found. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 12, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiske (US 6,374,746).
Fiske discloses a transport apparatus including levitation generator 26 configured to generate a levitating magnetic flux and move within corresponding lift member/structure formed of a conductive material 36, which is aluminum or copper that is electrically conductive, non-magnetic material; and a drive generator formed by structure 26 configured to generate a driving magnetic flux and move within corresponding drive member 40 in response to the driving magnetic flux. The structure of Fiske is considered to include the combination of features of instant claim 1 and the method steps of instant method claim 16.
Regarding instant claims 6 and 18, the levitation generator 26 of Fiske is configured to elevate above a rest position relative to lifting member 36 in response to the levitating magnetic flux.
Regarding instant claim 12, consider the structure of Fiske, wherein structure 26 is readable as a levitation wing that include a magnet array forming a levitation generator operable to couple to a transport apparatus and generate a levitating magnetic flux and operable to move within a corresponding lifting member made of an electrically conductive and non-magnetic material.
Regarding instant claim 19, consider the structure of Fiske, wherein the gap between the levitating generator and the corresponding lifting member is considered to be adjusted when the speed is changed between a full speed and resting, or by adjusting the weights of respective trim tanks 30.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi (US 5,270,593) in view of Fiske (US 6,374,746).
Levi (Fig. 2) shows a transport apparatus including a pair levitation/drive generators 2 received in a pair of lifting members 3.
Fiske discloses a transportation apparatus as described above, including levitation and drive generators and a lifting member.
In view of Fiske, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the levitation and drive generators and the lifting member of Levi into configurations, similar to taught by Fiske, to achieve expected advantages thereof, such as simpler constructions/lower costs. The structure of Levi, as modified, is considered to include the combination of features of instant claims 1-2, wherein there are two sets of levitation and drive generators received in two lifting members.
Claim(s) 3-5, 7, 13 and 17 (13 as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske (US 6,374,746) in view of Fiske (US 6,684,794).
Fiske ‘746 is applied above.
Fiske ‘794, Fig. 8a, shows a levitation generator as levitation wing 82 coupled to a body of transport apparatus 80 by multi-degree of freedom motor 86, which is operable to adjust the pitch angle of the levitation generator. In view of Fiske ‘794, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structure of Fiske ‘746 to include the levitation generator mounted to the body of the transport apparatus by a multi-degree of freedom motor, similar to that taught by Fiske ‘794, to achieve expected advantages thereof, such as to facilitate adjustments of the levitation generator to any desired angle/direction for more flexible operations, wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a further a longitudinal control direction and/or a pitch control direction in the multi-degrees of freedom motor in the structure of Fiske ‘746, as modified, to facilitate controlling in the corresponding direction. Such concept of providing more or less control directions in a structure designed for multi-degrees of freedom so as to achieve a corresponding amount of control flexibilities in the corresponding directions is merely and obvious matter of design choice through routine engineering without requiring an invention.
Regarding instant claim 3, the structure of Fiske ‘746, as modified, is considered to include the combination of features of instant claim 3, wherein the multi-degrees of freedom motor is considered to include a longitudinal direction control that provides a sliding control for the levitation generator relative to the body.
Regarding instant claims 4-5, 7 and 17, in the structure of Fiske ‘746, as modified, levitation generator 26 is formed of a plurality of segments (leading and trailing segments), wherein at least one of which, e.g., a trailing segment, can be pivoted/pitched toward the transport apparatus by the multi-degree of freedom motor thereby altering the levitating magnetic flux. 
Regarding instant claim 13, the multi-degree-of-freedom motor in the structure of Fiske ‘746, as modified, is considered to be corresponding to the instant claimed servo motor, wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively use desired type of known motor, such as a servo, in the structure of Fiske ‘746 for performing the expected function and achieving expected advantages thereof, such as facilitating high precision controls.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7 and 17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 15 of prior U.S. Patent No. 10,744,887. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 16  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 15 of U.S. Patent No. 10,744,887. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all features of the application claims.
Claims 8-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwarzler (US 4,408,139), Coffey (US 5,253,592) and Yamamura (US 4,646,651) disclose transportation apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/Primary Examiner, Art Unit 3617